Citation Nr: 1047193	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right distal radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1970 to January 1972 and from April 1983 to February 
1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which in pertinent part continued a 20 percent disability rating 
for degenerative joint disease of the cervical spine and a 10 
percent disability rating for residuals of a fracture of the 
right distal radius.

In August 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

The issue of entitlement to service connection for loss of 
use of a creative organ, to include as secondary to 
treatment for service-connected disabilities, has been 
raised by the record, but has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the August 2010 Board hearing, the Veteran and his 
representative asserted that his cervical spine disability has 
worsened since the most recent VA examination in April 2010.  
Because the current disability picture is at issue in an 
increased rating claim, the Board finds another examination is 
warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In addition, the Veteran demonstrated for the Acting Veterans Law 
Judge the severe limitation of motion of his right wrist, which 
appeared to be more restricted than that demonstrated at the 
April 2010 VA examination (10 degrees of flexion and 20 degrees 
of extension).  As this disability may well have increased in 
severity, based on the range of motion demonstrated at hearing, 
further examination of the right wrist is also necessary.  
Moreover, as the Veteran has been assigned a separate disability 
rating for his right shoulder and also has a nonservice-connected 
disability (i.e., rheumatoid arthritis) which may impact his 
symptomatology medical evidence is necessary to determine the 
extent, if any, to which any worsening shown is related to 
residuals of the fracture of the right distal radius, in order to 
avoid pyramiding (evaluation of the same manifestation under 
different diagnoses) in compliance with 38 C.F.R. § 4.14. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to determine the current nature 
and severity of his cervical spine 
disability.  Any and all necessary diagnostic 
studies should be performed.  The results of 
range of motion testing should be reported, 
and any excursion of motion accompanied by 
pain should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of any 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability on 
use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
Stated differently, at what point does pain 
or any other factor limit motion.  The 
examiner should provide the rationale for any 
opinion(s) rendered.  A copy of the claim 
file should be provided to the examiner for 
review.

2.  Afford the Veteran an appropriate VA 
examination to determine the current nature 
and severity of the residuals of the fracture 
of the right distal radius.  Any and all 
necessary diagnostic studies should be 
performed.  The examiner is asked to review 
the rating assigned for the Veteran's right 
shoulder and the diagnostic criteria 
underlying that rating, as well as the 
Veteran's nonservice-connected disability, 
and differentiate, to the extent possible, 
the symptomatology and degree of disability 
related to the fracture of the right distal 
radius on appeal here.  If the examiner 
cannot distinguish between the symptoms 
related to the residuals of the right radial 
fracture and those related to the Veteran's 
nonservice-connected disability, such should 
be noted for the record.  The results of 
range of motion testing should be reported, 
and any excursion of motion accompanied by 
pain should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of any 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability on 
use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
Stated differently, at what point does pain 
or any other factor limit motion.  The 
examiner should provide the rationale for any 
opinion(s) rendered.  A copy of the claims 
file should be provided to the examiner for 
review.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
